OPINION — AG — (1) A TEACHER, PRINCIPAL OR SUPERINTENDENT OF AN OKLAHOMA SCHOOL DISTRICT IS AN FULL TIME EMPLOYEE OF A MUNICIPALITY AND AS SUCH WOULD BE INELIGIBLE TO OBTAIN AN INSURANCE LICENSE TO SELL PROPERTY AND CASUALTY INSURANCE UNDER THE PROVISIONS OF 36 Ohio St. 1961 1309 [36-1309] (2) A TEACHER, PRINCIPAL OR SUPERINTENDENT WOULD NOT BE INELIGIBLE TO BE LICENSED AS AN AGENT OR SOLICITOR FOR LIFE, ACCIDENT, AND HEALTH COMPANIES SINCE 36 Ohio St. 1961 1309 [36-1309] DOES NOT APPLY TO LICENSES ISSUED PURSUANT TO 36 Ohio St. 1961, 1401-1413 [36-1401] — [36-1413] CITE: 36 Ohio St. 1961 1309 [36-1309](6), 70 Ohio St. 1961, 4-5 [70-4-5], 36 Ohio St. 1961 1301 [36-1301], 36 Ohio St. 1961 1319 [36-1319](D), 36 Ohio St. 1961 1401 [36-1401] (W. J. MONROE)